

116 HR 1857 IH: International Human Rights Defense Act of 2019
U.S. House of Representatives
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1857IN THE HOUSE OF REPRESENTATIVESMarch 25, 2019Mr. Lowenthal (for himself, Mr. Connolly, Ms. Norton, Ms. Schakowsky, Mr. Foster, Ms. Clarke of New York, Ms. DeLauro, Mr. Pocan, Ms. Moore, Ms. Eshoo, Mr. Cárdenas, Mr. Garamendi, Mr. Espaillat, Mr. McGovern, Ms. Jackson Lee, Ms. Roybal-Allard, Mr. Lynch, Ms. Barragán, Mr. O'Halleran, Ms. Wasserman Schultz, Mr. Soto, Mrs. Torres of California, Mr. Grijalva, Mr. Pappas, Mr. Schiff, Mrs. Watson Coleman, Mr. DeFazio, Mr. Brown of Maryland, Mr. Cooper, Mr. Blumenauer, Mr. Morelle, Mr. Pallone, Mrs. Dingell, Mr. Aguilar, Ms. McCollum, Mr. Meeks, Mr. Raskin, Ms. Matsui, Mr. Brendan F. Boyle of Pennsylvania, Mr. Sean Patrick Maloney of New York, Mr. Peters, Ms. Speier, Ms. Meng, Mr. Ryan, Mr. Panetta, Mr. Kilmer, Mr. Hastings, Mr. Rush, Mr. Welch, Mr. Moulton, Ms. Omar, Ms. Jayapal, Mrs. Davis of California, Ms. Lee of California, Mr. Tonko, Ms. Shalala, Ms. Wild, Ms. Bonamici, Mr. Higgins of New York, Mr. Suozzi, Mr. Serrano, Mr. Cartwright, Mr. Swalwell of California, Ms. Houlahan, Mr. Schneider, Mrs. Murphy, Ms. Haaland, Ms. Titus, Mr. Lawson of Florida, Mr. Huffman, Mrs. Beatty, Mr. Quigley, Ms. Lofgren, Mr. Himes, Ms. DelBene, Ms. Escobar, Mr. Sherman, Ms. Scanlon, and Mr. McEachin) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish in the Bureau of Democracy, Human Rights, and Labor of the Department of State a
			 Special Envoy for the Human Rights of LGBTI Peoples, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the International Human Rights Defense Act of 2019. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)Gender identityThe term gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth.
 (3)LGBTIThe term LGBTI means lesbian, gay, bisexual, transgender, or intersex. (4)IntersexThe term intersex means individuals born with sex characteristics (including genitals, gonads, or chromosome patterns) that vary from typical binary notions of male or female bodies and is an umbrella term used to describe a wide range of natural bodily variations.
 (5)Sexual orientationThe term sexual orientation means actual or perceived homosexuality, heterosexuality, or bisexuality. 3.FindingsCongress makes the following findings:
 (1)Around the world, LGBTI people face violence, discrimination, hatred, and bigotry. (2)Sixty-nine countries criminalize same-sex relations and at least three countries prohibit the public support of the LGBTI community. That is equal to 35 percent of United Nations member states.
 (3)In several countries, homosexuality is a crime that is punishable by death. (4)Intersex people experience prejudice and discrimination because their bodies do not conform to other people’s expectations about sex and gender, including the common performance of medically unnecessary surgeries without the consent or approval of intersex individuals.
 (5)Violence and discrimination based on sexual orientation and gender identity are documented in the Department of State’s annual Human Rights Report to Congress. The 2017 report continues to show a clear pattern of human rights violations in every region of the world based on sexual orientation and gender identity. These violations include murder, rape, torture, death threats, extortion, and imprisonment, as well as loss of employment, housing, access to health care, and other forms of societal stigma and discrimination. The report further documents LGBTI-specific restrictions on basic freedoms of assembly, press, and speech in every region of the world.
 (6)In Jamaica and other countries, discrimination against LGBTI people, including corrective rape of lesbian women, occurs all too frequently and with relative impunity. (7)In 2013, the Russian Duma passed a law banning so-called homosexual propaganda, which effectively makes it a crime to publicly support LGBTI equality or even discuss homosexuality. This pernicious law is the basis for similar so-called antipropaganda legislation in countries across Eastern Europe and Central Asia, including in Moldova, Kyrgyzstan, and Belarus.
 (8)In December 2013, the Government of Nigeria adopted a law that further criminalized same-sex relations and support for LGBTI people, endangering neighbors, friends, doctors, and landlords of LGBTI people.
 (9)Several countries in South Asia continue to have draconian laws that criminalize homosexual acts, which place LGBTI people in danger and undermine their ability to live free from persecution.
 (10)In February 2014, the Government of Uganda adopted a law making aggravated homosexuality a crime punishable with life imprisonment and concurrently, the Government of Uganda also passed laws severely limiting the basic freedoms of speech and assembly for LGBTI citizens. While the Constitutional Court overturned the Anti-Homosexuality Act on a technicality in August 2014, LGBTI Ugandans continue to be subjected to discrimination and violence, and their government has in recent years forcibly shut down even private Pride celebrations in Kampala.
 (11)On April 1, 2017, the Russian newspaper Novaya Gazeta reported that the government of the autonomous republic of Chechnya had been arresting, detaining, and torturing gay and bisexual men in secret prisons since early 2017. International human rights groups and Russian LGBTI rights activists estimate that as many as 20 people may have been murdered thus far and potentially over 200 people were detained during the purge. An OSCE factfinding report released in December 2018 confirmed the atrocities, documenting several waves of violations of human rights abuses of persons based on their sexual orientation and gender identity. Reports from early 2019 suggest the purge has continued.
 (12)On May 23, 2017, and again on July 13, 2018, gay men were publicly caned in the Indonesian province of Aceh, while thousands of spectators snapped pictures outside a mosque as the brutal punishment was meted out. Several times in 2017, police in Indonesia have arrested men at private parties, sometimes releasing their photographs to the news media, endangering their lives.
 (13)In September 2017, reports emerged from Azerbaijan that authorities had begun a crackdown on gay men and transgender women, arresting more than 60 and subjecting them to beatings, harassment, torture, and blackmail.
 (14)From September through December 2017, over 70 LGBTI individuals were arrested in Egypt, with dozens receiving prison sentences of up to six years. In late 2017, authorities in Egypt instructed local media to delete any positive references to LGBTI people, and lawmakers proposed a bill that would criminalize LGBTI people and their allies. The arrests continued in 2018, with a Cairo-based LGBTI rights organization documenting 76 arrests for alleged same-sex conduct in 2018.
 (15)Anti-LGBTI laws not only endanger all LGBTI individuals, but also pose serious risks for those associated with or caring for LGBTI people. Studies have shown that when LGBTI people, especially LGBTI youth, face discrimination, they are less likely to seek HIV testing, prevention, and treatment services.
 (16)According to the Trans Murder Monitoring Project, which monitors homicides of transgender individuals, there were at least 369 cases of reported killings of trans and gender-diverse people between October 2017 and September 2018, an increase over previous years. The organization reports that a majority of the murders occurred in Brazil (167), Mexico (71), the United States (28), and Colombia (21), adding up to a total of 2982 reported cases in 72 countries worldwide between 1st of January 2008 and 30th of September 2018.
 (17)According to the International Guidelines on HIV/AIDS and Human Rights, as published by the United Nations High Commissioner for Human Rights, and according to the July 2017 report of the Independent Expert on protection against violence and discrimination based on sexual orientation and gender identity, countries should review and reform criminal laws and correctional systems to ensure that they are consistent with international human rights obligations and are not misused or targeted against vulnerable groups.
 (18)Removing institutionalized discrimination and targeted persecution against LGBTI people around the world is a critical step in the promotion of human rights and global health internationally.
 (19)Anti-LGBTI laws and discrimination pose significant risks for LGBTI youth who come out to their family or community and often face rejection, homelessness, and limited educational and economic opportunities. These factors contribute to increased risks of substance abuse, suicide, and HIV infection among LGBTI youth.
 (20)On December 6, 2011, President Barack Obama released the Presidential Memorandum—International Initiatives to Advance the Human Rights of Lesbian, Gay, Bisexual, and Transgender Persons. The memorandum directed all Federal agencies engaged abroad to ensure that United States diplomacy and foreign assistance promote and protect the human rights of LGBTI persons.
 (21)On February 23, 2015, Secretary of State John Kerry appointed senior diplomat Randy Berry as the Department of State's first-ever Special Envoy for the Human Rights of LGBTI Persons. Secretary Pompeo pledged to re-fill that position during his April 2018 confirmation hearing, but has yet to do so.
 (22)On June 30, 2016, the United Nations Human Rights Council passed a resolution cosponsored by the United States that established an independent expert on violence and discrimination based on sexual orientation and gender identity to help monitor and track discrimination and violence experienced by LGBTI persons around the world.
 (23)In November 2016, the Government of Tanzania placed a ban on all HIV and AIDS outreach projects aimed at gay men, including those funded by the President’s Emergency Plan for AIDS Relief. This forced the closure of United States-funded programs providing testing, condoms, and care to gay men, exacerbating the health needs of gay men in Tanzania, about 30 percent of whom are HIV positive. In 2018, various government officials have announced crackdowns on the LGBTI community, including a threat by the governor of the largest city, who announced a purge on LGBTI individuals and asked the public to report them. Reports suggest that many people have been arrested and more are in hiding.
 (24)In February 2017, three transgender women were murdered in El Salvador with impunity, leading the United Nations to call for an investigation into crimes against sexual and gender minorities in that country. A 2016 report noted that transgender women in El Salvador have an average life expectancy of less than 35 years due to violence, discrimination, and femicide.
 (25)Extreme violence in El Salvador, Nicaragua, Guatemala, and Honduras has driven LGBTI people to flee their countries or origin to the United States for protection. LGBTI people were among the first asylum seekers in the migrant caravans arriving at the United States-Mexico border.
 (26)At the annual Summit of Commonwealth Nations in April 2018, United Kingdom Prime Minister Theresa May issued an apology for discriminatory laws criminalizing same-sex relationships that were imposed on British colonies around the world. She also announced the creation of a fund to support legal reform efforts.
 (27)In April 2018, Trinidad and Tobago’s High Court of Justice issued a landmark ruling declaring that laws which criminalize same-sex relationships between consenting adults are unconstitutional.
 (28)In April 2014, the Supreme Court of India recognized transgender people as a third gender, improving the legal rights of transgender people in that country. Though an important step, the decision does not grant full legal rights to transgender people.
 (29)In September 2018, the Supreme Court of India issued a unanimous decision decriminalizing same-sex relationships across the country. The landmark case is likely to support similar legal challenges to colonial-era sodomy laws in other former British colonies, since the Indian sodomy law was the model used for other British colonies.
 (30)Angola decriminalized same-sex relationships in January 2019, and prohibited discrimination against people on the basis of sexual orientation.
 (31)In January 2018, the Inter-American Court of Human Rights issued an advisory opinion declaring that the American Convention on Human Rights, adopted at San Jose November 22, 1969, grants the right of transgender people to change their name and gender on public documents, and that same-sex couples must be granted full legal rights, including the right to marriage. This ruling is animating legal reforms and human rights cases across the Americas.
 (32)In September 2018, the legislature in Chile passed a groundbreaking legal gender recognition law, which allows transgender individuals to self-determine their legal gender in official documents without a judicial determination or medical interventions. The Government of Uruguay passed a similarly expansive gender recognition law in 2018.
 4.Statement of policyIt is the policy of the United States— (1)to take effective action to prevent and respond to discrimination and violence against all people on any basis internationally, including sexual orientation, gender identity, and sex characteristics, and that human rights policy includes attention to criminalization, hate crimes, and other discrimination against LGBTI people;
 (2)to systematically integrate and coordinate into United States foreign policy efforts to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally;
 (3)to support and build local capacity in countries around the world, including of governments at all levels and nongovernmental organizations, to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally;
 (4)to consult, cooperate, coordinate, and collaborate with a wide variety of nongovernmental partners, including faith-based organizations and LGBTI-led organizations, with demonstrated experience in preventing and responding to criminalization, discrimination, and violence against LGBTI people internationally;
 (5)to employ a multisectoral approach to preventing and responding to criminalization, discrimination, and violence against LGBTI people internationally, including activities in the economic, education, health, nutrition, legal, and judicial sectors;
 (6)to work at all levels, from the individual to the family, community, local, national, and international levels, to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally;
 (7)to enhance training by United States personnel of professional foreign military and police forces and judicial officials to include appropriate and thorough LGBTI-specific instruction on preventing and responding to criminalization, discrimination, and violence based on sexual orientation and gender identity;
 (8)to engage non-LGBTI people as allies and partners, as an essential element of making sustained reductions in criminalization, discrimination, and violence against LGBTI people internationally;
 (9)to require that all Federal contractors and grant recipients in the United States Government’s international programs establish appropriate policies and take effective measures to ensure the protection and safety of their staff and workplace, including from discrimination and violence directed against LGBTI people and those who provide services to them;
 (10)to exert sustained international leadership, including in bilateral and multilateral fora, to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally;
 (11)to fully implement and expand upon the policies outlined in the Presidential Memorandum—International Initiatives to Advance the Human Rights of Lesbian, Gay, Bisexual, and Transgender Persons;
 (12)to ensure that international efforts to combat HIV/AIDS take all appropriate measures to support at-risk communities, including LGBTI people, and to create enabling legal environments for these communities;
 (13)to work with governments and nongovernmental partners around the world to develop and implement regional strategies to decriminalize homosexuality and to counteract the prohibition of public support of LGBTI people; and
 (14)to ensure that those who have a well-founded fear of persecution on account of being LGBTI or supporting LGBTI rights have the opportunity to seek protection in the United States.
			5.Special envoy for the human rights of LGBTI people
 (a)EstablishmentThe Secretary of State shall establish in the Bureau of Democracy, Human Rights, and Labor (DRL) of the Department of State a permanent Special Envoy for the Human Rights of LGBTI Peoples (in this section referred to as the Special Envoy), who shall be appointed by the President. The Special Envoy shall report directly to the Assistant Secretary for Democracy, Human Rights, and Labor.
 (b)PurposeIn addition to the duties described in subsection (c) and those duties determined by the Secretary of State, the Special Envoy shall direct efforts of the United States Government relating to United States foreign policy, as directed by the Secretary, regarding human rights abuses against LGBTI people and communities internationally and the advancement of human rights for LGBTI people, and shall represent the United States internationally in bilateral and multilateral engagement on such matters.
			(c)Duties
 (1)In generalThe Special Envoy— (A)shall serve as the principal advisor to the Secretary of State regarding human rights for LGBTI people internationally;
 (B)shall, notwithstanding any other provision of law, direct activities, policies, programs, and funding relating to the human rights of LGBTI people and the advancement of LGBTI equality initiatives internationally, for all bureaus and offices of the Department of State, and shall lead the coordination of relevant international programs for all other Federal agencies relating to such matters;
 (C)shall represent the United States in diplomatic matters relevant to the human rights of LGBTI people, including criminalization, discrimination, and violence against LGBTI people internationally;
 (D)shall direct, as appropriate, United States Government resources to respond to needs for protection, integration, resettlement, and empowerment of LGBTI people in United States Government policies and international programs, including to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally;
 (E)shall design, support, and implement activities regarding support, education, resettlement, and empowerment of LGBTI people internationally, including for the prevention and response to criminalization, discrimination, and violence against LGBTI people internationally;
 (F)shall lead interagency coordination between the foreign policy priorities related to the human rights of LGBTI people and the development assistance priorities of the LGBTI Coordinator of the United States Agency for International Development;
 (G)shall conduct regular consultation with nongovernmental organizations working to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally;
 (H)shall ensure that programs, projects, and activities of the Department of State and the United States Agency for International Development designed to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally are subject to rigorous monitoring and evaluation, and that there is a uniform set of indicators and standards for such monitoring and evaluation that is used across international programs in Federal agencies; and
 (I)is authorized to represent the United States in bilateral and multilateral fora on matters relevant to the human rights of LGBTI people internationally, including criminalization, discrimination, and violence against LGBTI people internationally.
 (2)Data repositoryThe Bureau of Democracy, Human Rights, and Labor shall— (A)be the central repository of data on all United States programs, projects, and activities that relate to prevention and response to criminalization, discrimination, and violence against LGBTI people internationally; and
 (B)produce— (i)a full accounting of United States Government spending on such programs, projects, and activities; and
 (ii)evaluations of the effectiveness of such programs, projects, and activities. (d)Briefings and assessmentsNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Special Envoy shall—
 (1)brief the appropriate congressional committees on the status of the human rights of LGBTI people internationally, as well as on the status of programs and response strategies to address criminalization, discrimination, and violence against LGBTI people internationally; and
 (2)submit to the appropriate congressional committees an assessment of human and financial resources necessary to fulfill the purposes and duties of this Act.
				(e)United States policy To prevent and respond to criminalization, discrimination, and violence
			 against LGBTI people globally
 (1)Global strategy requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter for each of the following five years, the Special Envoy shall develop or update, as the case may be, a United States global strategy to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally. The Special Envoy shall submit the global strategy to the appropriate congressional committees and, if practicable, make the global strategy available to the public.
 (2)Collaboration and coordinationIn developing the global strategy required under paragraph (1), the Special Envoy shall consult with—
 (A)mid- and high-level officials of relevant Federal agencies; and (B)representatives of nongovernmental organizations with demonstrated experience in addressing criminalization, discrimination, and violence against LGBTI people internationally or promoting equal rights for LGBTI people internationally.
					(f)Monitoring the United States strategy To prevent and respond to criminalization, discrimination,
			 and violence against LGBTI people and communities internationally
 (1)In generalIn each global strategy submitted under subsection (e), the Special Envoy shall include an analysis of best practices for preventing and addressing criminalization, discrimination, and violence against LGBTI people and communities internationally, including—
 (A)a description of successful efforts by foreign governments and nongovernmental organizations to prevent and respond to criminalization, discrimination, and violence against LGBTI people and communities internationally;
 (B)recommendations related to best practices, effective strategies, and improvements to enhance the impact of such prevention and response efforts; and
 (C)the impact of activities funded by the global strategy in preventing and reducing criminalization, discrimination, and violence against LGBTI people and communities internationally.
					(2)Information required to be included in annual country reports on human rights practices
 (A)Section 116Section 116(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) is amended— (i)in paragraph (11)(C), by striking ; and and inserting a semicolon;
 (ii)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new paragraph:
							
 (13)wherever applicable, the nature and extent of criminalization, discrimination, and violence based on sexual orientation and gender identity, including an identification of those countries that have adopted laws or constitutional provisions that criminalize or discriminate based on sexual orientation or gender identity (as those terms are defined in section 2 of the International Human Rights Defense Act of 2019), including detailed descriptions of such laws and provisions..
 (B)Section 502BSection 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304) is amended— (i)by redesignating the second subsection (i) (relating to child marriage status) as subsection (j); and
 (ii)by adding at the end the following new subsection:  (k)Sexual orientation and gender identityThe report required under subsection (b) shall include, wherever applicable, the nature and extent of criminalization, discrimination, and violence based on sexual orientation and gender identity, including an identification of those countries that have adopted laws or constitutional provisions that criminalize or discriminate based on sexual orientation or gender identity (as those terms are defined in section 2 of the International Human Rights Defense Act of 2018), including detailed descriptions of such laws and provisions..
						6.Implementation of the United States strategy to prevent and respond to criminalization,
			 discrimination, and violence against LGBTI people and communities
 internationallyThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to provide assistance to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally. Such assistance may include the following activities:
 (1)Development and implementation of programs, such as the Global Equality Fund of the Department of State, that respond to human rights abuses and economic exclusion of LGBTI people in the workplace and in public.
 (2)Development and enforcement of civil and criminal legal and judicial sanctions, protection, training, and capacity.
 (3)Enhancement of health sector capacity to detect, prevent, and respond to violence against LGBTI people and communities internationally, and to combat HIV/AIDS in the LGBTI community internationally, in close coordination with the Office of the Global AIDS Coordinator and Health Diplomacy of the Department of State.
 (4)Development of a leadership program for international LGBTI activists that will foster collaboration and knowledge sharing across the world.
			